United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Aumsville, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-999
Issued: October 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 25, 2014 appellant filed a timely appeal from a September 30, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
modification of OWCP’s wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that modification of
OWCP’s wage-earning capacity decision was warranted.
FACTUAL HISTORY
This case has previous been before the Board. By decision dated July 1, 2013, the Board
found that OWCP improperly denied appellant’s application for reconsideration without merit
1

5 U.S.C. § 8101 et seq.

review of the claim.2 The Board found that appellant’s March 5, 2012 request for
reconsideration was a request for modification of OWCP’s May 19, 2011 wage-earning capacity
decision, which determined that her actual earnings as a limited-duty rural carrier as of
January 8, 2011 fairly and reasonably represented her wage-earning capacity. The Board set
aside OWCP’s May 31, 2012 decision and remanded the case for further review. The facts of
the case as set forth in the Board’s prior decision are incorporated by reference. The relevant
facts are as follows.
On February 3, 2003 appellant, then a 41-year-old rural mail carrier, filed an occupational
disease claim for a right shoulder condition which she attributed to her rural carrier duties. Her
regular work hours were from 7:00 a.m. to 16:00 p.m. The employing establishment noted that
appellant was working modified duty of not more than eight hours per day, five days a week.
OWCP accepted the claim for right shoulder strain and paid all appropriate periods of
compensation when limited duty within appellant’s restrictions was not available. It also
accepted a March 1, 2008 recurrence of disability due to a right shoulder strain and impingement
and a consequential left shoulder adhesive capsulitis. Compensation was paid for total disability
until November 24, 2008, when appellant returned to a limited-duty position for four hours a
day. OWCP thereafter paid wage-loss compensation for partial disability. From August 3, 2009
to February 20, 2010, appellant was on a detailed assignment as an examiner. She returned to a
limited-duty rural carrier position on March 8, 2010, working four hours a day. Appellant
stopped work on December 8, 2010 as no work within her restrictions were available.
On December 30, 2010 the employing establishment offered appellant a modified
assignment of limited-duty rural carrier, which she accepted under protest. The position required
appellant to case and associated office duties of city auxiliary route 1, with an average time spent
of 1:15; and deliver walk out route 1, approximately four to five miles, with an average time
spent of four hours per day. The physical requirements of the position included reaching up to
the shoulder level and push/pull/lift up to 20 pounds. Appellant returned to work on January 8,
2011, but refused to perform the delivery portion of the position, asserting that the use of a utility
cart exceeded her work restrictions. She filed CA-7 claim forms for time lost from work from
January 15, 2011 and continuing. Appellant noted on the CA-7 forms the intermittent hours she
had worked and she also noted that work was unavailable for the remaining hours or that the
work that was available was not within her medical restrictions.
In a March 8, 2011 letter, OWCP advised appellant that the position of limited-duty rural
carrier was suitable to her work capabilities and was available to her. It informed her that, upon
performance of the position in its entirety, she would be paid compensation based on the
difference, if any, between the pay of the offered position and the pay of her date-of-injury
position. OWCP noted that appellant submitted documentation to support that the physical
requirements of the job offer exceeded her physician’s restrictions; however, the employing
establishment submitted sufficient documentation refuting her contentions that the push cart
requirements were not within her permanent restrictions. Appellant was advised of the
provisions of 5 U.S.C. § 8106(c)(2) with respect to refusal of suitable work and afforded 30 days
to either accept and perform the position or provide an explanation for refusal.
2

Docket No. 13-338 (issued July 1, 2013).

2

By decision dated March 8, 2011, OWCP denied payment of wage-loss compensation
from January 15 to 28, 2011 and ongoing, greater than that previously paid, which was based on
pay appellant would have received had she worked all the hours available to her in her limitedduty position. It further found that appellant failed to establish that she was medically unable to
work during the additional hours claimed due to her accepted work injury or provide evidence
that she exceeded her permanent restrictions.
On March 14, 2011 appellant began performing the full duties of her limited-duty
position, but continued to assert that such duties exceeded her work restrictions.
In a Form CA-7 dated April 18, 2011, appellant noted that an employing establishment
representative from the National Reassessment Program (NRP) team inspected her work duties
regarding the push cart. She related that she was told that she would be given a new cart and
tools to help her deliver her mail above her shoulder level. Appellant had not yet received these
tools.
By decision dated May 19, 2011, OWCP found appellant’s employment as a limited-duty
rural carrier as of January 8, 2011 fairly and reasonably represented her wage-earning capacity.
It also determined her compensation based on the wage-earning capacity determination.
On June 2, 2011 appellant requested a review of the written record of the May 19, 2011
decision. She alleged that the modified rural carrier position was temporary and that she had
been told that the job offer would be reassessed pursuant to NRP process. Appellant also alleged
that the position was not a reasonable accommodation and that it was not within her medical
restrictions. In support of her request, she submitted a statement and several supporting
documents.
By decision dated October 3, 2011, OWCP’s hearing representative affirmed the May 19,
2011 wage-earning capacity decision. The hearing representative found that, while appellant
contended that the position was temporary, the employing establishment stated that the position
was part of NRP process and was indefinite in duration. The hearing representative also stated
the fact that the employing establishment was continuing to work with appellant on the issue of
reasonable accommodation did not establish that the job was not suitable.
On March 5, 2012 appellant requested reconsideration of the March 8, 2011 decision
which denied her compensation for intermittent time loss during the period January 15 through
28, 2011 and ongoing. In her letter, she argued that her limited-duty position was not suitable
and exceeded her work restrictions. Appellant argued that she had no choice but to report for
duty and perform the job in its entirety, even though it was outside her physical restrictions. She
stated that the position was aggravating her hip condition, which was noted by her physician in
September 2011.
In a September 27, 2011 report, Dr. Christopher J. Rae, a Board-certified family
practitioner, advised that appellant’s current job assignment aggravated a right hip condition. He
requested that she be accommodated with a position that does not require repetitive bending at
the waist.

3

By decision dated May 31, 2012, OWCP denied appellant’s reconsideration request on
the grounds the evidence submitted was either previously considered or not relevant.
On remand from the Board, OWCP received additional medical evidence with a
September 4, 2013 statement from appellant. Appellant contended that the wage-earning
capacity decision was issued in error as her position exceeded her work restrictions, she had new
medical conditions that arose since her original injury and she was rated for and performing a
part-time job but was a full-time employee at the time of injury.
In a May 20, 2013 report, Dr. John P. Seymour, Board-certified in occupational
medicine, advised that appellant had pain and tightness in her cervical spine, tenderness and
tightness in her right trapezial region and full active shoulder range of motion bilaterally. He
noted that appellant also had right hip and knee arthritis and diabetes and permanent restrictions
of no commuting over 20 miles, no reaching above shoulder, limit pushing, pulling and lifting to
20 pounds due to right shoulder injury.
In a July 12, 2013 report, Dr. Beata Anasz-Kopecka, a Board-certified internist, noted
that appellant has shoulder pain, major depression, diabetes and female cystocele. She obtained
a history that appellant’s shoulder pain was worse with sorting the mail and that she had shoulder
bruising at night. Appellant’s major depression was worsened by work environment, stress pain
and difficulty managing with work environment and requirements which were a problem due to
her diabetes, bladder problems and musculoskeletal pain.
By decision dated September 30, 2013, OWCP found that appellant did not establish that
the May 19, 2011 wage-earning capacity determination should be modified. Appellant did not
establish that the original wage-earning capacity determination was in error or submit probative
medical evidence showing that she could no longer perform the light-duty rural carrier duties due
to her accepted injury-related conditions.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3 OWCP’s procedure manual provides that, if a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss. In this instance the
claims examiner will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.4
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
3

Katherine T. Kreger, 55 ECAB 633 (2004).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).

4

the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.5 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.6 The
Board has held that a new injury does not constitute a material change in the nature and extent of
the original injury-related condition such that a wage-earning capacity determination should be
modified.7
Chapter 2.814.11 of the procedure manual contains provisions regarding the modification
of a formal loss of wage-earning capacity. The relevant part provides that a formal loss of wageearning capacity will be modified when: (1) the original rating was in error; (2) the claimant’s
medical condition has changed; or (3) the claimant has been vocationally rehabilitated. OWCP
procedures further provide that the party seeking modification of a formal loss of wage-earning
capacity decision has the burden to prove that one of these criteria has been met.8
Section 8115(a) of FECA provides that the wage-earning capacity of an employee is
determined by his or her actual earnings if his or her actual earnings fairly and reasonably
represent his or her wage-earning capacity.9 The Board has held, generally, that wages actually
earned are the best measure of a wage-earning capacity and, in the absence of evidence showing
that they do not fairly and reasonably represent the injured employee’s wage-earning capacity,
must be accepted as such measure.10 However, a wage-earning capacity may not be based on an
odd-lot or makeshift position designed for an employee’s particular needs or a position that is
seasonal in an area where year-round employment is available.11 Wage-earning capacity may
only be based on a temporary or part-time position if the position held by the employee at the
time of injury was a temporary or part-time position.12 OWCP procedures direct that a wage-

5

Stanley B. Plotkin, 51 ECAB 700 (2000).

6

Id.

7

M.E., Docket No. 07-2306 (issued March 24, 2008).

8

See Federal (FECA) Procedure Manual, supra note 4 at Chapter 2.814.11 (June 1996).

9

Floyd A. Gervais, 40 ECAB 1045, 1048 (1989); Clyde Price, 32 ECAB 1932, 1934 (1981). Disability is
defined in the implementing federal regulations as the incapacity, because of an employment injury, to earn the
wages the employee was receiving at the time of injury. (Emphasis added.) 20 C.F.R. § 10.5(f). Once it is
determined that the actual wages of a given position represent an employee’s wage-earning capacity, OWCP applies
the principles enunciated in Albert C. Shadrick, 5 ECAB 376 (1953), in order to calculate the adjustment in the
employee’s compensation. 5 U.S.C. § 8115(a).
10

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7a(1) (July 1997). In Jeffery T. Hunter, 52
ECAB 503 (2001), the Board found that the duties of regular employment are covered by a specific job
classification and such duties would have been performed by another employee if the employee did not perform
them. The test is not whether the tasks that the employee performs would have been done by someone else, but
instead whether he occupied a regular position that would have been performed by another employee.
11

Federal (FECA) Procedure Manual, supra note 8.

12

See id. at Chapter 2.814.7c (December 1993).

5

earning capacity determination based on actual wages be made following 60 days of
employment.13
ANALYSIS
OWCP accepted appellant’s claim for right shoulder strain and consequential left
shoulder adhesive capsulitis condition and paid appropriate benefits. In a May 19, 2011
decision, OWCP adjusted her monetary compensation finding that her actual earnings as a
limited-duty rural carrier as of January 8, 2011 fairly and reasonably represented her
wage-earning capacity.
OWCP’s hearing representative affirmed this decision on
October 3, 2011. Appellant requested modification of OWCP’s May 19, 2011 wage-earning
capacity determination, but it was denied.
The record reflects that appellant’s date-of-injury job as a rural carrier was a full-time
position. However, the actual earnings in this case were based on a part-time job of a light-duty
rural carrier. Appellant worked approximately five hours per day in this position five days a
week. OWCP’s procedure manual provides, in situations where an employee is working full
time when injured and is reemployed in a part-time position, a formal wage-earning capacity
determination is generally not appropriate.14 The Board has held that OWCP must address the
issue and address why a part-time position is suitable for a wage-earning capacity determination
based on the specific circumstances of the case.15
OWCP did not address this issue in the 2011 wage-earning capacity decision. It made a
finding that appellant’s actual earnings fairly and reasonably represented her wage-earning
capacity. OWCP did not address the part-time position or the fact that appellant was not a parttime employee when she sustained injury. The Board finds that OWCP failed to meet its burden
of proof in determining appellant’s wage-earning capacity effective May 19, 2011 based on her
part-time work as a limited-duty rural carrier.
OWCP has not shown that appellant’s wages as a limited-duty rural carrier fairly and
reasonably represent her wage-earning capacity and it improperly adjusted her compensation
based on this wage-earning capacity determination. Therefore, appellant has shown that
OWCP’s original determination with regard to her wage-earning capacity was erroneous and that
modification of the determination is warranted on this basis.16

13

Connie L. Potratz-Watson, 56 ECAB 316 (2005); K.N., Docket No. 13-1020 (issued January 30, 2014); see
also N.C., Docket No. 14-370 (issued May 15, 2014) OWCP failed to follow the procedure manual when it
erroneously relied on her part-time employment as a basis for finding that her actual earnings fairly and reasonably
represented her wage-earning capacity.
14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7a (July 1997).
15

Connie L. Potratz-Watson, supra note 13.

16

See Stanley B. Plotkin, 51 ECAB 700 (2000).

6

CONCLUSION
The Board finds that appellant met her burden of proof to modify OWCP’s May 19, 2011
wage-earning capacity determination.17
ORDER
IT IS HEREBY ORDERED THAT the September 30, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 27, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Due to the disposition of this case, the remainder of appellant’s arguments before OWCP and on appeal will not
be addressed.

7

